 1                                                             HONORABLE RICARDO MARTINEZ

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
       ARMEN BEEMAN, a single individual,
 7
                                     Plaintiff,
 8                                                           NO. 2:19-cv-00924-RSM
       v.
 9                                                           ORDER GRANTING STIPULATED
       CITY OF SEDRO WOOLLEY,                                MOTION TO EXTEND DISCOVERY
10                                                           DEADLINE AND TO CONTINUE
                                     Defendant.              TRIAL
11

12
            THIS MATTER having come regularly before this Court on the parties’ stipulated motion
13
     to extend discovery deadline and to continue trial, and for good cause appearing, IT IS HEREBY
14
     ORDERED that the parties are granted leave to conduct discovery up to and including June 5,
15
     2020, and that the trial shall be continued until March 1, 2021. An amended scheduling order shall
16
     issue for all remaining case schedule deadlines that have not already passed or expired.
17
            DATED this 30 day of March 2020.
18

19

20
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
21

       ORDER GRANTING STIPULATED MOTION
       TO EXTEND DISCOVERY DEADLINE AND
                                                                 CHRISTIE LAW GROUP, PLLC
       TO CONTINUE TRIAL                                        2100 WESTLAKE AVENUE N., SUITE 206
       (2:19-cv-00924-RSM) - 1                                         SEATTLE, WA 98109
                                                                          206-957-9669
 1   Presented by:

 2   CHRISTIE LAW GROUP, PLLC

 3
     By     /s/ Thomas P. Miller
 4          THOMAS P. MILLER, WSBA #34473
            Attorneys for Defendant
 5          2100 Westlake Avenue N., Suite 206
            Seattle, WA 98109
 6          Telephone: (206) 957-9669
            Email: tom@christielawgroup.com
 7
     LAW OFFICE OF RODNEY R. MOODY
 8

 9   By     /s/Rodney R. Moody
            RODNEY R. MOODY, WSBA #17416
10          Attorney for Plaintiff
            2707 Colby Ave., Ste. 603
11          Everett, WA 98201
            moody@rodneymoodylaw.com
12

13

14

15

16

17

18

19

20

21

       ORDER GRANTING STIPULATED MOTION
       TO EXTEND DISCOVERY DEADLINE AND
                                                 CHRISTIE LAW GROUP, PLLC
       TO CONTINUE TRIAL                         2100 WESTLAKE AVENUE N., SUITE 206
       (2:19-cv-00924-RSM) - 2                          SEATTLE, WA 98109
                                                           206-957-9669
